Citation Nr: 9904480	
Decision Date: 02/18/99    Archive Date: 02/24/99

DOCKET NO.  97-08 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased disability rating for residuals 
of a left knee meniscectomy, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1966 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

In February 1998, the Board issued a decision on this matter.  
Pursuant to a July 1998 Motion to Remand, the Court issued an 
Order in September 1998 that vacated the Board's decision and 
remanded the case to the Board for action consistent with the 
Motion.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the veteran's appeal has been obtained.  

2.  The residuals of the left knee meniscectomy include 
subjective complaints of knee pain and occasional locking and 
giving out, objective evidence of moderate quadriceps atrophy 
and swelling of the knee, and X-ray evidence of degenerative 
joint disease.  Left knee motion is from 0 to 130 degrees.  
There is no effusion, deformity, or evidence of ligamentous 
instability.         


CONCLUSION OF LAW

The criteria for a 20 percent disability for residuals of a 
left knee meniscectomy have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.21, 4.40, 
4.45, 4.71a, Diagnostic Code 5259 (1998); DeLuca v. Brown, 8 
Vet. App. 202 (1995).   



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Where a disability has already been service connected and 
there is a claim for an increased rating, a mere allegation 
that the disability has become more severe is sufficient to 
establish a well grounded claim.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 
629, 632 (1992).  Accordingly, the Board finds that the 
veteran's claim for an increased rating is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).    


Factual Background

The veteran was originally service connected in April 1969 
for residuals of a left knee meniscectomy.  He was assigned a 
10 percent disability rating under Diagnostic Code (Code) 
5259, removal of semilunar cartilage, symptomatic.   
38 C.F.R. § 4.71a.  

After several requests for increases in the intervening 
years, the veteran again sought an increased disability 
rating in March 1996.  In connection with that claim, the RO 
obtained VA medical center (MC) records dated in February and 
March 1996.  In February 1996, the veteran underwent partial 
lateral meniscectomy of the right knee.  A March 1996 
progress note indicated that the veteran had degenerative 
joint disease of both knees and that the left knee may 
require surgery as well.  

The veteran underwent a VA orthopedic examination in May 
1996.  He complained of fairly constant bilateral knee pain 
and occasional locking and giving out of the left knee.  The 
examiner observed that the veteran walked with a right-sided 
limp, but that standing posture was good.  Squatting was 
difficult.  Examination of the left knee was negative for 
effusion or deformity.  There was swelling.  The left 
quadriceps muscle showed moderate atrophy.  Ligaments were 
stable and strong.  Range of motion of the left knee was 0 
degrees extension and 130 degrees flexion.  The examiner 
referred to knee X-rays taken in August 1995, which showed 
moderate degenerative changes, mainly on the right side, with 
loose bodies on the right.  The diagnosis was degenerative 
arthritis of the knees, with loose body on the right side.    

The veteran failed to report for a hearing before a member of 
the Board scheduled in August 1997.  


Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

As noted above, the veteran's left knee disability is 
currently rated as 10 percent disabling under 38 C.F.R. 
§ 4.71a, Code 5259.  A 10 percent rating is the only rating 
available under this diagnostic code.   

Other potentially applicable diagnostic codes include: Code 
5256, ankylosis of the knee; Code 5257, recurrent subluxation 
or lateral instability of the knee; Code 5258, dislocated 
semilunar cartilage; Code 5260, limitation of flexion of the 
leg; Code 5261, limitation of extension of the leg; Code 
5262, impairment of the tibia and fibula; and Code 5263, 
acquired genu recurvatum.    

With respect to these latter diagnostic codes, the Board 
finds that none is for application in this case.  First, 
there is no evidence of ankylosis, impairment of the tibia 
and fibula, dislocation of the semilunar cartilage, or 
acquired genu recurvatum.  In addition, the evidence does not 
show limitation of flexion or extension that would warrant 
even a compensable rating under these codes.  In the May 1996 
VA examination, the veteran complained of occasional locking 
and giving out of the knee.  However, the physical 
examination was negative for any instability or weakness of 
the knee ligaments.  Accordingly, the veteran's left knee 
disability is not better rated under Code 5257.  Thus, the 
Board finds that none of these diagnostic codes is more 
appropriate for the veteran's left knee disability.  

Based on the evidence of record, the Board finds that the 
most appropriate diagnostic code in this instance is Code 
5259, as it best represents the disability picture of the 
service-connected left knee disability.  See Butts v. Brown, 
5 Vet. App. 532 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).  The 10 percent rating 
contemplates a symptomatic disability following excision of 
cartilage from the knee.  In addition, as indicated above, it 
is the only rating available under this diagnostic code.  

However, a recent precedent opinion from VA's Office of 
General Counsel (GC) held, in pertinent part that, "With 
respect to DC 5259, removal of the semilunar cartilage (or 
meniscus), may resolve restriction of movement caused by 
tears and displacements of the menisci.  However, the 
procedure may result in complications such as reflex 
sympathetic dystrophy, which can produce loss of motion.  
Therefore, limitation of motion is a relevant consideration 
under DC 5259, and the provisions of sections 4.40 and 4.45 
must be considered (VAOPGCPREC 9-98). Under 38 C.F.R. §§ 4.40 
and 4.45, such factors characterizing loss of motion  include 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, and 
deformity or atrophy of disuse.    

Affording the veteran the benefit of the doubt, the Board 
finds that the evidence supports an additional 10 percent 
disability rating for the left knee disability pursuant to 
38 C.F.R. §§ 4.40 and 4.45.  As shown during the VA 
examination, the veteran's left knee disability is manifested 
by subjective complaints of knee pain and occasional locking 
and giving out.  Physical examination shows moderate 
quadriceps atrophy and swelling of the knee.  X-rays reveal 
evidence of degenerative joint disease.  There is slight 
limitation of left knee motion.  See 38 C.F.R. § 4.71, Plate 
II (normal range of motion of the knee is from 0 to 140 
degrees).  In consideration of described symptomatology, and 
resolving doubt in the veteran's favor, the Board finds that 
the evidence supports a 20 percent disability rating for 
residuals of the veteran's left knee meniscectomy.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.40, 4.45, 
4.71a, Code 5259.    

The Board notes that the record includes X-ray evidence of 
degenerative joint disease in the left knee.  Degenerative 
arthritis is rated based of limitation of motion of the 
affected joint.  38 C.F.R. § 4.71a, Code 5003.  The 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be 
considered in assigning an evaluation for degenerative or 
traumatic arthritis under Code 5003 or Code 5010.  VAOPGCPREC 
9-98.  However, the same GC opinion holds that Code 5259 
involves limitation of motion such that 38 C.F.R. §§ 4.40 and 
4.45 must be considered.  Thus, the Board finds that separate 
consideration of the left knee disability under Code 5003 
would result in duplicate compensation for the same 
disability, which is prohibited by VA regulations.  See 
38 C.F.R. § 4.14 (rating the same disability under various 
diagnoses, or pyramiding, is to be avoided); Esteban v. 
Brown, 6 Vet. App. 259 (1994) (veteran is entitled to 
separate disability ratings for different manifestations of 
the same disability when the symptomatology of one 
manifestation is not duplicative or overlapping of the 
symptomatology of the other manifestations).   
  

ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to a 20 percent disability 
rating for residuals of a left knee meniscectomy is granted.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

